DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohbihler et al (US 2017/0117891) in view of Erdener (US 2017/0167695).
(1) regarding Claim 1:
	Lohbihler discloses a warm dimming security light system, the system comprising:
one or more sensors (47 in Fig 7) detecting an object (hand) within a security perimeter and measuring a distance to the object ([0090], [0124]);

a dimming controller having a system dimming schedule and receiving the distance to the object from the one or more sensors ([0105], [0124]); wherein:
the dimming schedule relates a set of distances to the set of first LED light configuration states ([0105], [0090], [0124]);
the dimming controller determines the particular first LED light configuration state based at least on the distance and the system dimming schedule ([0105], [0090], [0124]);
the dimming controller transmits the particular first LED light configuration state to the first LED light ([0105], [0090], [0124]); and
the first LED light operates in the particular first LED light configuration state ([0048], [0105], [0090], [0124]).
However, Lohbihler does not disclose the details of the watertight power supply.
Erdener, in the same field of endeavor, discloses:
	a watertight power supply (565 in Fig 6A and 6B) providing electrical power to the first LED light, comprising:
a body (540) comprising a set of body sidewalls and a body bottom (560), the set of body sidewalls connected to the body bottom and collectively defining a body interior;

an LED driver (554) sized to fit within the body interior;
at least one electrical input connector (576) in electrical communication with the
LED driver; and
at least one electrical output connector (576) in electrical communication with the LED driver; wherein the waterproof power supply system maintains the LED driver in a waterproof environment when exposed to moisture conditions ([0147], [0152], [0155]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Erdener into the system of Lohbihler in order to improve device functionality and protection as taught by Erdener.
The combination of Lohbihler and Erdener further discloses:
(2)    regarding Claim 2:
wherein the set of first LED light configuration states are defined at least by a set of first LED light temperature values of the first LED light ([0042], [0045] of Lohbihler).
(3)    regarding Claim 3:
wherein the set of first LED light configuration states are further defined by a set of first LED light distribution patterns of the first LED light ([0105], [0090], [0124] of Lohbihler).
(4)    regarding Claim 4:

(5)    regarding Claim 5:
wherein the first LED light is one of: a two channel LED light and a four channel LED light ([0042], [0045] of Lohbihler).
(6)    regarding Claim 6:
wherein the first LED light is a multiple colored LED ([0042], [0045] of Lohbihler).
(7)    regarding Claim 7:
wherein the dimming controller is a DTM ([0105], [0124] of Lohbihler).
(8)    regarding Claim 8:
wherein the at least one sensor comprises a proximity sensor operating to measure the distance to the object ([0105], [0124] of Lohbihler).
(9)    regarding Claim 9:
wherein the first LED light is an LED flood light (See Fig 10A of Lohbihler).
(10)    For method claims 11-17 and 19, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device “1 inherently performs the claimed 
(11) regarding Claim 20:
Lohbihler disclosesa warm dimming security light system, the system comprising:
a proximity sensor detecting an object within a security perimeter and measuring a distance to the object ([0105], [0090], [0124]);
a first LED light configured to operate in a particular first LED light configuration state of a set of first LED light configuration states ([0105], [0090], [0124]);
a DTM having a system dimming schedule and receiving the distance to the object from the one or more sensors ([0105], [0090], [0124]); wherein:
the dimming schedule relates a set of distances to the set of first LED light configuration states ([0105], [0090], [0124]);
the dimming controller determines the particular first LED light configuration state based at least on the distance and the system dimming schedule ([0105], [0090], [0124]);
the set of first LED light configuration states are defined at least by: a set of first LED light temperature values of the first LED light, and a set of first LED light distribution patterns of the first LED light ([0105], [0090], [0124]);
the DTM transmits the particular first LED light configuration state to the first LED light ([0105], [0090], [0124]); and

However, Lohbihler does not disclose the details of the watertight power supply.
Erdener, in the same field of endeavor, discloses:
	a watertight power supply (565 in Fig 6A and 6B) providing electrical power to the first LED light, comprising:
a body (540) comprising a set of body sidewalls and a body bottom (560), the set of body sidewalls connected to the body bottom and collectively defining a body interior;
a body cover (551) adapted to form a secure and waterproof seal when engaged with the set of body sidewalls and completely enclose the body interior;
an LED driver (554) sized to fit within the body interior;
at least one electrical input connector (576) in electrical communication with the
LED driver; and
at least one electrical output connector (576) in electrical communication with the LED driver; wherein the waterproof power supply system maintains the LED driver in a waterproof environment when exposed to moisture conditions ([0147], [0152], [0155]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Erdener into the system of Lohbihler in order to improve device functionality and protection as taught by Erdener.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.
/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844